Case 3:21-cv-00444-MHL Document 1 Filed 07/09/21 Page 1 of 29 PageID# 44




                                                 3:21cv444
Case 3:21-cv-00444-MHL Document 1 Filed 07/09/21 Page 2 of 29 PageID# 45
Case 3:21-cv-00444-MHL Document 1 Filed 07/09/21 Page 3 of 29 PageID# 46
Case 3:21-cv-00444-MHL Document 1 Filed 07/09/21 Page 4 of 29 PageID# 47
Case 3:21-cv-00444-MHL Document 1 Filed 07/09/21 Page 5 of 29 PageID# 48
Case 3:21-cv-00444-MHL Document 1 Filed 07/09/21 Page 6 of 29 PageID# 49
Case 3:21-cv-00444-MHL Document 1 Filed 07/09/21 Page 7 of 29 PageID# 50
Case 3:21-cv-00444-MHL Document 1 Filed 07/09/21 Page 8 of 29 PageID# 51
Case 3:21-cv-00444-MHL Document 1 Filed 07/09/21 Page 9 of 29 PageID# 52
Case 3:21-cv-00444-MHL Document 1 Filed 07/09/21 Page 10 of 29 PageID# 53
Case 3:21-cv-00444-MHL Document 1 Filed 07/09/21 Page 11 of 29 PageID# 54
Case 3:21-cv-00444-MHL Document 1 Filed 07/09/21 Page 12 of 29 PageID# 55
Case 3:21-cv-00444-MHL Document 1 Filed 07/09/21 Page 13 of 29 PageID# 56
Case 3:21-cv-00444-MHL Document 1 Filed 07/09/21 Page 14 of 29 PageID# 57
Case 3:21-cv-00444-MHL Document 1 Filed 07/09/21 Page 15 of 29 PageID# 58
Case 3:21-cv-00444-MHL Document 1 Filed 07/09/21 Page 16 of 29 PageID# 59
Case 3:21-cv-00444-MHL Document 1 Filed 07/09/21 Page 17 of 29 PageID# 60
Case 3:21-cv-00444-MHL Document 1 Filed 07/09/21 Page 18 of 29 PageID# 61
Case 3:21-cv-00444-MHL Document 1 Filed 07/09/21 Page 19 of 29 PageID# 62
Case 3:21-cv-00444-MHL Document 1 Filed 07/09/21 Page 20 of 29 PageID# 63
Case 3:21-cv-00444-MHL Document 1 Filed 07/09/21 Page 21 of 29 PageID# 64
Case 3:21-cv-00444-MHL Document 1 Filed 07/09/21 Page 22 of 29 PageID# 65
Case 3:21-cv-00444-MHL Document 1 Filed 07/09/21 Page 23 of 29 PageID# 66
Case 3:21-cv-00444-MHL Document 1 Filed 07/09/21 Page 24 of 29 PageID# 67
Case 3:21-cv-00444-MHL Document 1 Filed 07/09/21 Page 25 of 29 PageID# 68
Case 3:21-cv-00444-MHL Document 1 Filed 07/09/21 Page 26 of 29 PageID# 69
Case 3:21-cv-00444-MHL Document 1 Filed 07/09/21 Page 27 of 29 PageID# 70
Case 3:21-cv-00444-MHL Document 1 Filed 07/09/21 Page 28 of 29 PageID# 71
Case 3:21-cv-00444-MHL Document 1 Filed 07/09/21 Page 29 of 29 PageID# 72
